DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  This Office Action is in response to Applicants election of group I, drawn to claims 1, 6-14, 16-19 and 21 without traverse. Claim 24 and 25is withdrawn as drawn to nonelected invention. Species election is withdrawn. The restriction requirement is made FINAL.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 8/2/19 and 7/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4. Claims recite abbreviations. Please provide full name of the molecules at the first recitation of the same.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a. Claims 1, 6-14, 16-19 and 21are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavernier et al., (USPGNo: 20140348789 of record) in view of Weiskopf et al., WO2015138600 (PD date sept 17 2015 of record) further in view of Piehler et al. (2000, JBC, Vol.275, No.51, pp.40425-40433) and Lahoud et al. (USPGNo: 20150265721, PD date September. 24, 2015).

Weiskopf et al discloses SIRPα antibody (see cited passages). The construct is for treating cancer [0004]), can be a bispecific antibody targeting tumour associated 
Piehler et al. reference teaches interferon alpha2 mutants. Specifically, L153A, R149A and M148A are disclosed on page 40426 (col. 2, paragraph 3). This meets partly the limitation of claims 73-77. The reference teaches that the binding of IFN to IFNR is reduced 13-20 fold.
Lahoud et al. teaches that the present invention relates to the identification of proteins which bind the dendritic cell marker known as Clec9A (abstract). The reference provides new compounds for targeting therapeutic agents such as antigens to dendritic cells (abstract). VHH and single chain antibodies are disclosed [0404]. Mutated antibodies are also contemplated [0425]. These meet the limitation of claims 81 and 82.
Thus, it would have been prima facie obvious to one of ordinary skill in the art to generate a chimeric comprising a targeting construct, wherein the targeting construct comprises: a mutated human interferon alpha 2, the mutated human interferon alpha 2 having a mutation selected from R149A, L153A, and M148A and a reduced affinity for 1FNAR2 as compared to the wild-type human interferon alpha 2; and a targeting moiety, the targeting moiety comprising an antibody directed to SIRPα and an additional targeting moiety Clec9A, wherein the targeting moiety restores the reduced affinity of the mutated human interferon alpha 2 for IFNAR2 on targeted cells (tumor cells), wherein the antibody is a single domain antibody or  variable domain of a camelid heavy chain antibody (VHH) by modifying the teachings of Tavernier et al., in view of Weiskopf et al, further in view of Piehler et al., and Lahoud et al.
prima facie obvious over Tavernier et al., in view of Weiskopf et al., further in view of Piehler et al. and Lahoud et al.
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7a. Claims 1, 6-14, 16-19 and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-13 and 16 of copending Application No. 17/266250.

  This is a provisional nonstatutory double patenting rejection.

Conclusion
8. No claims are allowed.
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645